office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b07 clangley postn-121143-11 uilc date date to holly mccann chief excise_tax program from stephanie bland senior technician reviewer cc psi subject electronic signatures this responds to you request dated date for non-taxpayer specific legal advice regarding the acceptability of digital signatures for excise_tax purposes this advice may not be used or cited as precedent background the manufactures and retailers excise_tax regulations and other published guidance require certain people to provide certificates statements or reports collectively certificates in connection with various fuel transactions see eg chapter of irs publication you have received inquiries as to whether the internal_revenue_service service requires certificates to be original with original signatures or whether electronic signatures including scanned or faxed versions and versions with digital or electronic marks are acceptable law and analysis there is nothing that legally prohibits the service from accepting faxed scanned electronic or digital signatures whether to accept signatures that are not original is a business decision for the service see sec_6061 authorizing the service to develop procedures for the acceptance of signatures in digital or other electronic form and revproc_2005_39 setting out circumstances where facsimile signatures may be used on certain forms the service may reject all documents that do not bear an original ink signature however there is a hazard that a court may find sufficient evidence authenticating the document and reverse the service’s rejection of the postn-121143-11 document see federal rule_of evidence or the service may generally accept faxed scanned digital and electronic signatures and challenge authenticity only where there is some other evidence raising suspicion about the authenticity of a document then at trial the government may introduce such evidence to challenge authenticity with regard to faxes from taxpayers to the service the service has already adopted the following general policy with various exceptions if contact with the taxpayer has been made and documented the service may accept faxed signatures of the taxpayer as legally sufficient this policy decision is reflected irm use of fax for taxpayer submissions as well as in a date memorandum from the deputy commissioner for services and enforcement to the division commissioners the chief of criminal investigation the chief_of_appeals and the national_taxpayer_advocate regarding the policy for use of fax and signature stamps in taxpayer submissions we further note that the certificates at issue here are not documents sent directly to the service by the person providing the certificate but rather are certificates given to a recipient for use in the recipient’s tax_return a certificate generally allows a tax_benefit to either the certificate provider or recipient if the recipient knows the information in the certificate is false the recipient may be jointly and severally liable for tax or subject_to fines and criminal penalties for fraudulent use therefore it is in the best interest of the recipient to ensure that the recipient can authenticate the certificate provider’s signature if the recipient is willing to accept an electronic signature as a matter of its own business decision we recommend that the service take that into consideration conclusion the service may accept electronically signed certificates if it makes a business decision to do so this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views if you have any questions concerning this memorandum please contact charles j langley jr at
